11 F.3d 1072
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard A. MARKEY, John B. Lopetrone, Anton J. Grgich andGary L. Stewart, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 93-5117.
United States Court of Appeals, Federal Circuit.
Nov. 5, 1993.

On Appeal from the United States Court of Federal Claims, Nos. 91-1446C and 91-1544C.
27 Fed.Cl. 615.
AFFIRMED.
PLAGER and SCHALL, Circuit Judges, and PRATT*, Senior Circuit Judge.
Per Curiam.

Judgment

1
PER CURIAM.


2
AFFIRMED.  See Fed.Cir.R. 36.



*
 Honorable George C. Pratt, United States Court of Appeals for the Second Circuit, sitting by designation